IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

LUCIUS B. SMITH,                         NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-3182

JULIE L. JONES, Secretary,
Florida Department of Corrections,

     Respondent.
____________________________/

Opinion filed April 6, 2015.

Petition for Writ of Certiorari -- Original Jurisdiction.

Lucius B. Smith, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Kathleen C. Hagan, Assistant Attorney
General, Tallahassee; Jennifer Parker, General Counsel, Department of Corrections,
Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

ROWE, MARSTILLER, and MAKAR, JJ., CONCUR.